Case 3:17-cr-00037-RLY-MPB Document 54 Filed 07/12/19 Page 1 of 1 PageID #: 267



                           UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             EVANSVILLE DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
                            Plaintiff,           )
                                                 )
                       v.                        )     No. 3:17-cr-00037-RLY-MPB
                                                 )
 STEVEN T. MORGAN,                               ) -01
                                                 )
                            Defendant.           )

                            Courtroom Minutes for July 10, 2019

                         Before the Hon. Richard L. Young, Judge

       Comes now the government by AUSA Kyle Sawa, the defendant appears in person
 and by CJA counsel Doug Walton, the USPO is represented by Lisa Hunt, for the
 sentencing and final revocation hearing of the defendant.

       The parties advise the court of matters in dispute regarding the presentence report.
 The court hears argument and rules on those objections.

        The United States orally moves to dismiss Counts 2, 4, 5, 6, 7 and 8. Said motion
 is granted, without objection.

       The court now sentences the defendant.

       The defendant is remanded to the custody of the U.S. Marshal.


 Copies: All counsel of record
